Exhibit QUEST CAPITAL CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE FIRST QUARTER ENDED MARCH 31, 2009 INTRODUCTION The following information, prepared as of May 14, 2009, should be read in conjunction with the unaudited interim consolidated financial statements of Quest Capital Corp. (“Quest” or the “Company”) as at March 31, 2009 and for the three months ended March 31, 2009 and 2008 and its audited annual consolidated financial statements as at December 31, 2008 and 2007 and for the years ended December 31, 2008, 2007 and 2006, and the related notes attached thereto, which were prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All amounts are expressed in Canadian dollars unless otherwise indicated. Additional information relating to the Company, including the Company’s 2008 Annual Information Form, is available on SEDAR at www.sedar.com. BUSINESS PROFILE AND STRATEGY Quest’s primary business focus is to utilize its common share equity base of $294 million, augmented by prudent leverage in the form of preferred shares and minimal bank debt, to invest in first mortgages secured by Canadian real estate.
